EXHIBIT 10(c)
SUMMARY OF BASE SALARY AND ANNUAL INCENTIVE
COMPENSATION PAYABLE TO NAMED EXECUTIVE OFFICERS
     2010 Base Salary. On February 16, 2010, the Compensation and Management
Development Committee (the “Compensation Committee”) of the Board of Directors
of The Sherwin-Williams Company (“Sherwin-Williams”) set the 2010 base salaries
of the executive officers who were named in the Summary Compensation Table of
Sherwin-Williams’ 2009 Proxy Statement and who are expected to be named in the
Summary Compensation Table of Sherwin-Williams’ 2010 Proxy Statement (the “Named
Executive Officers”). The base salaries of the Named Executive Officers for 2010
are as follows: C.M. Connor, Chairman and Chief Executive Officer ($1,221,987);
J.G. Morikis, President and Chief Operating Officer ($760,205); S.P. Hennessy,
Senior Vice President — Finance and Chief Financial Officer ($573,370); S.J.
Oberfeld, President, Paint Stores Group ($523,259); and T. W. Seitz, Senior Vice
President — Strategic Excellence Initiatives ($483,385).
     Annual Incentive Compensation to Be Earned in 2010. The Compensation
Committee also approved the following minimum, target and maximum cash bonus
award levels, as a percent of salary, for the Named Executive Officers for 2010
under The Sherwin-Williams Company 2007 Executive Performance Bonus Plan based
upon each Named Executive Officer achieving 0%, 100% and 125%, respectively, of
his performance goals.

                              Incentive Award as a Percentage of Base Salary
Named Executive Officer   Minimum   Target   Maximum
C.M. Connor
    0       105       210  
J.G. Morikis
    0       75       150  
S.P. Hennessy
    0       75       150  
S.J. Oberfeld
    0       60       120  
T.W. Seitz
    0       60       120  

